Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0187709 to Hester et al (herein after Hester) in view of USP 5911394 to Lee, US 2012/0227678 to Milani, US 2011/0156455 to Fair et al (herein after Fair), and US 2008/0084099 to Palgon.
Hester discloses a flexible mat 100, the flexible mat having (i) a mat body characterized by a front side 210, a back side 220 and a thickness; (ii) a plurality of anchors, each anchor comprising an anchor block, and a suction cup 500a-d (Fig. 2); wrapping the flexible mat around a cross bar, with the back side adjacent a surface of the cross bar, affixing at least one of the suction cups to the back side; an elongated tether 350c (Fig. 11C); coupling an object 500b to the elongated tether 350c by disposing the elongated tether 350c around the object 500b; wherein the object comprises a toy, and the cross bar comprises a furniture component 120.
The differences being that Hester fails to clearly disclose the limitations (A) of (i) the anchor block having an aperture characterized by an aperture diameter, and a stem that connects the suction cup to the anchor block, (ii) each anchor disposed through the thickness, such that its anchor block is on the front side and its suction cup extends from the back side, (iii) wrapping the flexible mat around a crossbar associated with a seat for an infant or toddler with the back side adjacent a surface of the cross bar, (iv) affixing at least two of the plurality of suction cups to each other, (v) coupling the elongated tether to one of the anchor blocks, (vi) the elongated tether comprises an anchor end, the anchor end having an anchor terminus characterized by an anchor diameter that is greater than the aperture diameter, the elongated tether comprising a compressible material, and coupling the 
Regarding (A)(i), (ii), (v), Lee and Milani both disclose an anchor comprising an anchor block having an aperture (Lee: 13; Milani: 38,40) characterized by an aperture diameter. Lee further discloses (i) a stem that connects the suction cup to the anchor block, (ii) the anchor disposed through the thickness of the flexible mat 20, such that its anchor block is on the front side and its suction cup extends from the back side (Figs. 3-4). Milani further teaches (v) coupling a tether to the anchor block.
Regarding (iii), (iv), (vi), (B) Claim 5, Fair and Palgon both disclose wrapping a flexible mat around a crossbar associated with a seat for a toddler or infant, wherein the back side is adjacent a surface of the cross bar; the cross bar comprises a shopping cart (Fair). Fair further discloses an elongated tether (Figs. 3A & 4), coupling the elongated tether to an aperture 301; wherein the elongated tether comprises an anchor end 306,402, the anchor end having an anchor terminus characterized by an anchor diameter that is greater than the aperture diameter, the elongated tether comprising a compressible material, and coupling the elongated tether to one of the anchor blocks by disposing the anchor terminus through the aperture to form a compression fitting. Palgon further discloses a plurality of fixing means 200, and affixing at least two of the fixing means to each other.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Lee, Milani, Fair, and Palgon to modify Hester to include the limitations in (A) of (i) the anchor block having an aperture characterized by an aperture diameter, and a stem that connects the suction cup to the anchor block, (ii) each anchor 
Regarding (C) Claims 9-11, 15-17, it would have been obvious and well within the level of one skilled in the art to modify Hester, as modified, to include the limitations in Claims 9-11, 15-17 of further comprising placing a toddler or infant in the seat; further comprising providing the object to the 5toddler or infant to occupy him or her; and wrapping the flexible mat around the crossbar comprises covering the surface, which surface would otherwise be contactable by the toddler or infant.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hester, as modified, as applied to claim 1 above, and further in view of US 2017/0064854 to Hayes et al (hereinafter Hayes).
Hester, as modified, discloses all the elements as discussed above including coupling an object 500b to the elongated tether 350c by disposing the elongated tether 350c around the object 500b; wherein the object comprises a toy. The differences being 
Hayes discloses an elongate tether 20 comprising an anchor end and a retention end, the retention end comprising one or more retention apertures 21a-b, each characterized by a retention-aperture diameter, and a retention terminus 30a characterized by a retention diameter, the retention diameter being greater than the retention-aperture diameter; and disposing the retention terminus through one of the one or more retention apertures.
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Hayes, to modify Hester, as modified, to include the limitations in Claim 4 of the elongated tether comprises a retention end, the retention end comprising one or more retention apertures, each characterized by a retention-aperture diameter, and a retention terminus characterized by a retention diameter, the retention diameter being greater than the retention-aperture diameter, and Claim 5 of disposing the retention terminus through one of the one or more retention apertures in order to increase the overall versatility of the flexible mat.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT


/HANH V TRAN/Primary Examiner, Art Unit 3637